Case 2:20-cv-01374-CBM-MAA Document 104-5 Filed 09/21/21 Page 1 of 62 Page ID
                                  #:690




                           Exhibit
                                    3
Case 2:20-cv-01374-CBM-MAA Document 104-5 Filed 09/21/21 Page 2 of 62 Page ID
                                  #:691
Case 2:20-cv-01374-CBM-MAA Document 104-5 Filed 09/21/21 Page 3 of 62 Page ID
                                  #:692
Case 2:20-cv-01374-CBM-MAA Document 104-5 Filed 09/21/21 Page 4 of 62 Page ID
                                  #:693
Case 2:20-cv-01374-CBM-MAA Document 104-5 Filed 09/21/21 Page 5 of 62 Page ID
                                  #:694
Case 2:20-cv-01374-CBM-MAA Document 104-5 Filed 09/21/21 Page 6 of 62 Page ID
                                  #:695
Case 2:20-cv-01374-CBM-MAA Document 104-5 Filed 09/21/21 Page 7 of 62 Page ID
                                  #:696
Case 2:20-cv-01374-CBM-MAA Document 104-5 Filed 09/21/21 Page 8 of 62 Page ID
                                  #:697
Case 2:20-cv-01374-CBM-MAA Document 104-5 Filed 09/21/21 Page 9 of 62 Page ID
                                  #:698
Case 2:20-cv-01374-CBM-MAA Document 104-5 Filed 09/21/21 Page 10 of 62 Page ID
                                  #:699
Case 2:20-cv-01374-CBM-MAA Document 104-5 Filed 09/21/21 Page 11 of 62 Page ID
                                  #:700
Case 2:20-cv-01374-CBM-MAA Document 104-5 Filed 09/21/21 Page 12 of 62 Page ID
                                  #:701
Case 2:20-cv-01374-CBM-MAA Document 104-5 Filed 09/21/21 Page 13 of 62 Page ID
                                  #:702
Case 2:20-cv-01374-CBM-MAA Document 104-5 Filed 09/21/21 Page 14 of 62 Page ID
                                  #:703
Case 2:20-cv-01374-CBM-MAA Document 104-5 Filed 09/21/21 Page 15 of 62 Page ID
                                  #:704
Case 2:20-cv-01374-CBM-MAA Document 104-5 Filed 09/21/21 Page 16 of 62 Page ID
                                  #:705
Case 2:20-cv-01374-CBM-MAA Document 104-5 Filed 09/21/21 Page 17 of 62 Page ID
                                  #:706




              URICE D. PESSAH (SBN: 275955)
      1
            aurice@pessahgroup.com
     2     UMMER E. BENSON (SBN: 326398)
           benson@pessahgroup.com
      3
           ASON H. SUNSlllNE (SBN: 336062)
      4   ·sunshine@pessahgroup.com
      5    ESSAHLAWGROUP,PC
          61 N. Harper Ave., Suite 208
      6   os Angeles, CA 90048
      7   el. (310) 772-2261
      8   Attorneys for Defendants
      9   NAUSICAA RAMPONY and
          THE COOL HEART, LLC
     10

     11                         UNITED STATES DISTRICT COURT
     12                    CENTRAL DISTRICT OF CALIFORNIA
     13

     14    OUGLAS KIRKLAND                         Case No.: 2:20-cv-01374-CBMMAA
     15
             Plaintiff,                            DEFENDANTS' NAUSICAA
     16                                            RAMPONYANDTHECOOL
     17                    v.                      HEART, LLC'S RESPONSES TO
                                                   PLAINTIFF DOUGLAS
     18    AUSICAA RAMPONY, THE COOL               KIRKLAND'S
     19     ART, LLC, KFIR MOYAL ART               INTERROGATORIES, SET ONE
           LC FDBA KFIR MOYAL ART
     20
           ALLERY INC., KFIR MOYAL ART
     21    ALLERY INC., AND KFIR MOYAL.
     22
             Defendants.
     23
     24
     25    PROPOUNDING PARTY: Plaintiff Douglas Kirkland
     26   RESPONDING PARTY:              Defendants NausicaaRampony and
     27                                  The Cool Heart, LLC
     28   SET NO.:                       One (1)



           DEFENDANTS' NAUSICAA RAMPONY AND THE COOL HEART, LLC'S RESPONSES TO PLAINTIFF
                           DOUGLAS KIRKLAND'S INTERROGATORIES, SET ONE
Case 2:20-cv-01374-CBM-MAA Document 104-5 Filed 09/21/21 Page 18 of 62 Page ID
                                  #:707




      1        PLEASE TAKE NOTICE that Pursuant to Rule 33 of the Federal Rules of
      2   Civil Procedure, Defendants NAUSICAA RAMPONY and THE COOL HEART,
      3   LLC (collectively, "Responding Party") hereby respond to the following
      4   Interrogatories, Set One, propounded by Plaintiff DOUGLAS KIRKLAND
      5   ("Propounding Party").
      6                            PRELIMINARY STATEMENT
      7        Responding Party has not completed its investigation of the facts relating to
      8   this case, its discovery or its preparation for trial. All responses and objections
      9   contained herein are based only upon information that is presently available to and
     IO   specifically known by Responding Party. It is anticipated that further discovery,
     11   independent investigation, legal research and analysis will supply additional facts
     12   and add meaning to known facts, as well as establish entirely new factual
     13   conclusions and legal contentions, all of which may lead to substantial additions to,
     14   changes in, and variations from the responses set forth herein.
     15        These responses, while based on diligent inquiry and investigation by
     16   Responding Party, reflect only the current state of Responding Party's knowledge,
     17   understanding, and belief, based upon the information reasonably available to it at
     18   this time. As this action proceeds, and further investigation and discovery are
     19   conducted, additional or different facts and information could be revealed to
    20    Responding Party. Moreover, Responding Party anticipates that Propounding Party
    21    may make legal or factual contentions presently unknown to and unforeseen by
    22    Responding Party which may require Responding Party to adduce further facts in
    23    rebuttal to such contentions. Consequently, Responding Party may not yet have
    24    knowledge and may not fully understand the significance of information potentially
    25    pertinent to these responses. Accordingly, these responses are provided without
    26    prejudice to Responding Party's right to rely upon and use any information that it
    27    subsequently discovers, or that was omitted from these responses as a result of
    28    mistake, inadvertence, surprise, or excusable neglect. Without in any way


                                                   2
           DEFENDANTS' NAUSICAA RAMPONY AND THE COOL HEART, LLC'S RESPONSES TO PLAINTIFF
                           DOUGLAS KIRKLAND'S INTERROGATORIES, SET ONE
Case 2:20-cv-01374-CBM-MAA Document 104-5 Filed 09/21/21 Page 19 of 62 Page ID
                                  #:708




          obligating itself to do so, Responding Party reserves the right to modify,
      2   supplement, revise, or amend these responses, and to correct inadvertent errors or
      3   omissions which may be contained herein, in light of the information that
      4   Responding Party may subsequently obtain or discover.
      5        Nothing in this response should be construed as an admission by Responding
      6   Party with respect to the admissibility or relevance of any fact or document, or of
      7   the truth or accuracy of any characterization or statement of any kind contained in
      8   Propounding Party's requests.
      9        Each of the following responses is made solely for the purpose of this action.
     10   Each response is subject to all objections as to relevance, materiality, admissibility,
     11   and to any and all objections on any ground that would require exclusion of any
     12   response if it were introduced in court. All objections and grounds are expressly
     13   reserved and may be interposed at the time or trial, hearing, or otherwise,
     14   Furthermore, each of the objections contained herein is incorporated by reference
     15   as though fully set forth in each response.
     16        The following objections and responses are made without prejudice to
     17   Responding Party's right to produce at trial, or otherwise, evidence regarding any
     18   subsequently discovered information. Responding Party accordingly reserved the
     19   right to modify and amend any and all responses herein as research is completed
     20   and contentions are made.
     21        Nothing contained herein is to be construed as a waiver of any attorney-client
     22   privilege, work product doctrine, or any other applicable privilege or doctrine. To
     23   the extent any request may be construed as calling for disclosure of information
     24   protected from discovery by the attorney-client privilege, the work product
     25   doctrine, or any other privilege or protection, a continuing objection to each and
     26   every such request is hereby interposed.
    27    //
     28   //



                                                3
           DEFENDANTS' NAUSICAA RAMPONY AND THE COOL HEART, LLC'S RESPONSES TO PLAINTIFF
                           DOUGLAS KIRKLAND'S INTERROGATORIES, SET ONE
Case 2:20-cv-01374-CBM-MAA Document 104-5 Filed 09/21/21 Page 20 of 62 Page ID
                                  #:709




      1                            OBJECTION TO DEFINITIONS
     2          Responding Party objects to each and every request to the extent Propounding
      3    Party attempts to incorporate its "Definitions" in the request for production on the
      4    grounds that such definitions are: (a) internally vague and ambiguous and overbroad
      5    and thereby render each request vague, ambiguous, unintelligible and compound;
      6    (b) impose on Responding Party an unreasonable burden of comparing each request
      7    with such "definitions" and other documents; (c) are calculated to oppress and
      8    harass rather than seek useful and relevant information; and (d) are internally
      9    inconsistent.
     IO                       RESPONSES TO INTERROGATORIES
     II    INTERROGATORY NO. 2:
     I2         Please provide the name(s), residence and business address and occupation of
     13    the person(s) answering these Interrogatories.
     14    RESPONSE TO INTERROGATORY NO. 2:
     I5         Responding Party incorporates in its response to this Interrogatory its
     I6    Preliminary Statement and Objections to Definitions as though fully set forth
     17    herein. Responding Party objects to this Interrogatory on the grounds that it seeks
     I8    information that is neither relevant to any party's claim or defense nor proportional
     I9    to the needs of the case pursuant to Fed. R. Civ. P. 26(b)(l). Responding Party
     20    further objects to this Interrogatory on the grounds that it is overbroad, burdensome,
    2I -   and oppressive. Responding Party further objects to this Interrogatory on the
     22    grounds that it requires Responding Party to provide information that is protected
    23     from disclosure by the attorney-client privilege, the attorney-work product doctrine,
    24     or any other constitutional, statutory, or common law privilege or protection.
     25    Subject to and without waiver or limitation of the foregoing objection, Responding
    26     Party responds as follows:
    27          Nausicaa Rampony, c/o Maurice D. Pessah, Esq., Pessah Law Group, 661 N
    28     Harper Ave., Suite 208, Los Angeles, CA 90048.


                                                     4
            DEFENDANTS' NAUSICAA RAMPONY AND THE COOL HEART, LLC'S RESPONSES TO PLAINTIFF
                            DOUGLAS KIRKLAND'S INTERROGATORIES, SET ONE
Case 2:20-cv-01374-CBM-MAA Document 104-5 Filed 09/21/21 Page 21 of 62 Page ID
                                  #:710




               Discovery is continuing and Responding Party reserves the right to amend or
      2   supplement this response based on the results of such discovery, further
      3   investigation, and legal research and analysis should these efforts supply additional
      4   facts, add meaning to known facts, or establish entirely new factual and legal
      s   contentions, all of which may lead to substantial additions to, changes in and
      6   variations from the present form of this response.
      7   INTERROGATORY NO. 3:
      8        Please provide the name, address, telephone number, place of employment
      9   and job title of any person who has, claims to have or whom you believe may have
     Io   knowledge or information pertaining to any fact alleged in the pleadings (as defined
     II   in Federal Rule of Civil Procedure 7(a)) filed in this action, or any fact underlying
     12   the subject matter of this action.
     13   RESPONSE TO INTERROGATORY NO. 3:
     14        Responding Party incorporates in its response to this Interrogatory its
     15   Preliminary Statement and Objections to Definitions as though fully set forth
     16   herein. Responding Party objects to this Interrogatory on the grounds that it seeks
     17   information that is neither relevant to any party's claim or defense nor proportional
     18   to the needs of the case pursuant to Fed. R. Civ. P. 26(b)(l). Responding Party
     19   further objects to this Interrogatory on the grounds that it is overbroad,
     20   burdensome, and oppressive. Responding Party further objects to this Interrogatory
     21   on the grounds that it requires Responding Party to provide information that is
     22   protected from disclosure by the attorney-client privilege, the attorney-work
     23   product doctrine, or any other constitutional, statutory, or common law privilege
     24   or protection. Responding Party further objects to this Interrogatory on the grounds
     25   that it calls for documents and information, some of which are within the exclusive
     26   possession, custody, and control of Propounding Party. Responding Party further
     27   objects to this Interrogatory on the grounds that it calls for speculation. Subject to
     28


                                                    5
           DEFENDANTS' NAUSICAA RAMPONY AND THE COOL HEART, LLC'S RESPONSES TO PLAINTIFF
                           DOUGLAS KIRKLAND'S INTERROGATORIES, SET ONE
Case 2:20-cv-01374-CBM-MAA Document 104-5 Filed 09/21/21 Page 22 of 62 Page ID
                                  #:711




      1   and without waiver or limitation of the foregoing objections, Responding Party
      2   responds as follows:
      3         Nausicaa Rampony, c/o Maurice D. Pessah, Esq., Pessah Law Group, PC,
      4   661 N Harper Ave., Suite 208, Los Angeles, CA 90048.
      5         Kfir Moyal, c/o Mark P. Meuser, Esq., Dhillon Law Group, Inc., 290 North
      6   Hudson Ave., Suite 411 E, Pasadena, CA 91101.
      7         Douglas Kirkland, c/o Jonah Adam Grossbardt, SRIPLAW, 8730 Wilshire
      8   Blvd., Suite 350, Beverly Hills, CA 90211.
      9         Discovery is continuing and Responding Party reserves the right to amend or
     10   supplement this response based on the results of such discovery, further
     11   investigation, and legal research and analysis should these efforts supply additional
     12   facts, add meaning to known facts, or establish entirely new factual and legal
     13   contentions, all of which may lead to substantial additions to, changes in and
     14   variations from the present form of this response.
     15   INTERROGATORY NO. 4:
     16         To the extent not listed in your response to Interrogatory No. 2, please provide
     17   the name, address, telephone number, place of employment and job title of any
     18   person who has, claims to have or whom you believe may have knowledge or
     19   information pertaining to any defense, affirmative defense, and/or counterclaim
    20    now or hereafter asserted in this Action.
    21    RESPONSE TO INTERROGATORY NO. 4:
    22         Responding Party incorporates in its response to this Interrogatory its
    23    Preliminary Statement and Objections to Definitions as though fully set forth
    24    herein. Responding Party objects to this Interrogatory on the grounds that it is
    25    duplicative. Responding Party further objects to this Interrogatory on the grounds
    26    that it seeks information that is neither relevant to any party's claim or defense nor
    27    proportional to the needs of the case pursuant to Fed. R. Civ. P. 26(b)(l).
    28    Responding Party further objects to this Interrogatory on the grounds that it is


                                                      6
           DEFENDANTS' NAUSICAA RAMPONY AND THE COOL HEART, LLC'S RESPONSES TO PLAINTIFF
                           DOUGLAS KIRKLAND'S INTERROGATORIES, SET ONE
Case 2:20-cv-01374-CBM-MAA Document 104-5 Filed 09/21/21 Page 23 of 62 Page ID
                                  #:712




      1   overbroad, burdensome, and oppressive. Responding Party further objects to this
     2    Interrogatory on the grounds that it requires Responding Party to provide
     3    information that is protected from disclosure by the attorney-client privilege, the
      4   attorney-work product doctrine, or any other constitutional, statutory, or common
      5   law privilege or protection. Responding Party further objects to this Interrogatory
      6   on the grounds that it calls for documents and information, some of which are
      7   within the exclusive possession, custody, and control of Propounding Party.
      8   Responding Party further objects to this Interrogatory on the grounds that it calls
      9   for speculation. Subject to and without waiver or limitation of the foregoing
     IO   objections, Responding Party responds as follows:
     11        Nausicaa Rampony, c/o Maurice D. Pessah, Esq., Pessah Law Group, PC,
     12   661 N Harper Ave., Suite 208, Los Angeles, CA 90048.
     13        Kfir Moyal, c/o Mark P. Meuser, Esq., Dhillon Law Group, Inc., 290 North
     14   Hudson Ave., Suite 41 lE, Pasadena, CA 91101.
     15        Douglas Kirkland, c/o Jonah Adam Grossbardt, SRIPLAW, 8730 Wilshire
     16   Blvd., Suite 350, Beverly Hills, CA 90211.
     17         Discovery is continuing and Responding Party reserves the right to amend or
     18   supplement this response based on the results of such discovery, further
     19   investigation, and legal research and analysis should these efforts supply additional
    20    facts, add meaning to known facts, or establish entirely new factual and legal
    21    contentions, all of which may lead to substantial additions to, changes in and
     22   variations from the present form of this response.
    23    INTERROGATORY NO. 5:
    24         Please state the specific nature and substance of the knowledge that you
    25    believe the person(s) identified in your response to Interrogatory No. 2 may have.
    26    RESPONSE TO INTERROGATORY NO. 5:
    27         Responding Party incorporates in its response to this Interrogatory its
    28    Preliminary Statement and Objections to Definitions as though fully set forth


                                                7
           DEFENDANTS' NAUSICAA RAMPONY AND THE COOL HEART, LLC'S RESPONSES TO PLAINTIFF
                           DOUGLAS KIRKLAND'S INTERROGATORIES, SET ONE
Case 2:20-cv-01374-CBM-MAA Document 104-5 Filed 09/21/21 Page 24 of 62 Page ID
                                  #:713




      1   herein. Responding Party objects to this Interrogatory on the grounds that it seeks
      2   information that is neither relevant to any party's claim or defense nor proportional
      3   to the needs of the case pursuant to Fed. R. Civ. P. 26(b)(l). Responding Party
      4   further objects to this Interrogatory on the grounds that it is overbroad, burdensome,
      5   and oppressive. Responding Party further objects to this Interrogatory on the
      6   grounds that it is vague and ambiguous as to the terms "nature," "substance" and
      7   "knowledge." Responding Party further objects to this Interrogatory on the grounds
      8   that it assumes facts not in evidence. Responding Party further objects to this
      9   Interrogatory on the grounds that it calls for speculation. Responding Party further
     1o   objects to this Interrogatory on the grounds that it requires Responding Party to
     11   provide information that is protected from disclosure by the attorney-client
     12   privilege, the attorney-work product doctrine, or any other constitutional, statutory,
     13   or common law privilege or protection. Responding Party further objects to this
     14   Interrogatory on the grounds that it calls for documents and information, some of
     15   which are within the exclusive possession, custody, and control of Propounding
     16   Party.
     17            Discovery is continuing and Responding Party reserves the right to amend or
     18   supplement this response based on the results of such discovery, further
     19   investigation, and legal research and analysis should these efforts supply additional
     20   facts, add meaning to known facts, or establish entirely new factual and legal
    21    contentions, all of which may lead to substantial additions to, changes in and
     22   variations from the present form of this response.
     23   INTERROGATORY NO. 6:
    24         Please state the specific nature and substance of the knowledge that you
    25    believe the person(s) identified in your response to Interrogatory No. 3 may have.
    26    RESPONSE TO INTERROGATORY NO. 6:
    27         Responding Party incorporates in its response to this Interrogatory its
    28    Preliminary Statement and Objections to Definitions as though fully set forth


                                                8
           DEFENDANTS' NAUSICAA RAMPONY AND THE COOL HEART, LLC'S RESPONSES TO PLAINTIFF
                           DOUGLAS KIRKLAND'S INTERROGATORIES, SET ONE
Case 2:20-cv-01374-CBM-MAA Document 104-5 Filed 09/21/21 Page 25 of 62 Page ID
                                  #:714




      1   herein. Responding Party objects to this Interrogatory on the grounds that it seeks
     2    information that is neither relevant to any party's claim or defense nor proportional
     3    to the needs of the case pursuant to Fed. R. Civ. P. 26(b)(l). Responding Party
     4    further objects to this Interrogatory on the grounds that it is overbroad,
      5   burdensome, and oppressive. Responding Party further objects to this Interrogatory
      6   on the grounds that it is vague and ambiguous as to the terms "nature," "substance"
      7   and "knowledge." Responding Party further objects to this Interrogatory on the
      8   grounds that it assumes facts not in evidence. Responding Party further objects to
     9    this Interrogatory on the grounds that it calls for speculation. Responding Party
     10   further objects to this Interrogatory on the grounds that it requires Responding
     11   Party to provide information that is protected from disclosure by the attorney-client
     12   privilege, the attorney-work product doctrine, or any other constitutional, statutory,
     13   or common law privilege or protection. Responding Party further objects to this
     14   Interrogatory on the grounds that it calls for documents and information, some of
     15   which are within the exclusive possession, custody, and control of Propounding
     16   Party.
     17          Discovery is continuing and Responding Party reserves the right to amend or
     18   upplement this response based on the results of such discovery, further
     19   · nvestigation,   and legal research and analysis should these efforts supply additional
    20    acts, add meaning to known facts, or establish entirely new factual and legal
    21     ontentions, all of which may lead to substantial additions to, changes in and
    22     ariations from the present form of this response.
    23    INTERROGATORY NO. 7:
    24             Please identify where you obtained the Work.
    25    RESPONSE TO INTERROGATORY NO. 7:
    26           Responding Party incorporates in its response to this Interrogatory its
    27    Preliminary Statement and Objections to Definitions as though fully set forth
    28    herein. Responding Party objects to this Interrogatory on the grounds that it is


                                                       9
            DEFENDANTS' NAUSICAA RAMPONY AND THE COOL HEART, LLC'S RESPONSES TO PLAINTIFF
                            DOUGLAS KIRKLAND'S INTERROGATORIES, SET ONE
Case 2:20-cv-01374-CBM-MAA Document 104-5 Filed 09/21/21 Page 26 of 62 Page ID
                                  #:715




          overbroad, burdensome, and oppressive. Responding Party further objects to this
      2   Interrogatory on the grounds that it is vague and ambiguous as to the term
      3   "obtained." Responding Party further objects to this Interrogatory on the grounds
      4   that it assumes facts not in evidence. Responding Party further objects to this
      5   Interrogatory on the grounds that it requires Responding Party to provide
      6   information that is protected from disclosure by the attorney-client privilege, the
      7   attorney-work product doctrine, or any other constitutional, statutory, or common
      8   law privilege or protection.
      9         Discovery is continuing and Responding Party reserves the right to amend or
     1o   supplement this response based on the results of such discovery, further
     11   investigation, and legal research and analysis should these efforts supply additional
     12   facts, add meaning to known facts, or establish entirely new factual and legal
     13   contentions, all of which may lead to substantial additions to, changes in and
     14   variations from the present form of this response.
     15   INTERROGATORY NO. 8:
     16        Please identify who published the Work.
     17   RESPONSE TO INTERROGATORY NO. 8:
     18        Responding Party incorporates in its response to this Interrogatory its
     19   Preliminary Statement and Objections to Definitions as though fully set forth
    20    herein. Responding Party objects to this Interrogatory on the grounds that it seeks
    21    information that is neither relevant to any party's claim or defense nor proportional
     22   to the needs of the case pursuant to Fed. R. Civ. P. 26(b){l).    ~esponding   Party
     23   further objects to this Interrogatory on the grounds that it is overbroad,
    24    burdensome, and oppressive. Responding Party further objects to this Interrogatory
    25    on the grounds that it is vague and ambiguous as to the term "published."
    26    Responding Party further objects to this Interrogatory on the grounds that it
    27    assumes facts not in evidence. Responding Party further objects to this
    28    Interrogatory on the grounds that it calls for speculation. Responding Party further


                                                10
           DEFENDANTS' NAUSICAA RAMPONY AND THE COOL HEART, LLC'S RESPONSES TO PLAINTIFF
                           DOUGLAS KIRKLAND'S INTERROGATORIES, SET ONE
Case 2:20-cv-01374-CBM-MAA Document 104-5 Filed 09/21/21 Page 27 of 62 Page ID
                                  #:716




          objects to this Interrogatory on the grounds that it requires Responding Party to
     2    provide information that is protected from disclosure by the attorney-client
      3   privilege, the attorney-work product doctrine, or any other constitutional, statutory,
      4   or common law privilege or protection.
      5           Discovery is continuing and Responding Party reserves the right to amend or
      6   supplement this response based on the results of such discovery, further
      7   investigation, and legal research and analysis should these efforts supply additional
      8   facts, add meaning to known facts, or establish entirely new factual and legal
      9   contentions, all of which may lead to substantial additions to, changes in and
     1o   variations from the present form of this response.
     11   INTERROGATORY NO. 9:
     12         Please provide the name of each person whom you may use as a fact witness
     13   at trial.
     14   RESPONSE TO INTERROGATORY NO. 9:
     15          Responding Party incorporates in its response to this Interrogatory its
     16   Preliminary Statement and Objections to Definitions as though fully set forth
     17   herein. Responding Party objects to this Interrogatory on the grounds that it is
     18   duplicative. Responding Party further objects to this Interrogatory on the grounds
     19   that it seeks information that is neither relevant to any party's claim or defense nor
     20   proportional to the needs of the case pursuant to Fed. R. Civ. P. 26(b)(l).
     21   Responding Party further objects to this Interrogatory on the grounds that it is
     22   overbroad, burdensome, and oppressive. Responding Party further objects to this
     23   Interrogatory on the grounds that it requires Responding Party to provide
     24   information that is protected from disclosure by the attorney-client privilege, the
     25   attorney-work product doctrine, or any other constitutional, statutory, or common
     26   law privilege or protection. Responding Party further objects to this Interrogatory
     27   on the grounds that it calls for speculation. Subject to and without waiver or
     28   limitation of the foregoing objections, Responding Party responds as follows:


                                                11
           DEFENDANTS' NAUSICAA RAMPONY AND THE COOL HEART, LLC'S RESPONSES TO PLAINTIFF
                           DOUGLAS KIRKLAND'S INTERROGATORIES, SET ONE
Case 2:20-cv-01374-CBM-MAA Document 104-5 Filed 09/21/21 Page 28 of 62 Page ID
                                  #:717




               N ausicaa Rampony, clo Maurice D. Pessah, Esq., Pessah Law Group, PC,
      2   661 N Harper Ave., Suite 208, Los Angeles, CA 90048.
      3        Kfir Moyal, c/o Mark P. Meuser, Esq., Dhillon Law Group, Inc., 290 North
      4   Hudson Ave., Suite 41 lE, Pasadena, CA 91101.
      5        Douglas Kirkland, c/o Jonah Adam Grossbardt, SRIPLAW, 8730 Wilshire
      6   Blvd., Suite 350, Beverly Hills, CA 90211.
      7        Discovery is continuing and Responding Party reserves the right to amend or
      8   supplement this response based on the results of such discovery, further
      9   investigation, and legal research and analysis should these efforts supply additional
     Io   facts, add meaning to known facts, or establish entirely new factual and legal
     11   contentions, all of which may lead to substantial additions to, changes in and
     I2   variations from the present form of this response.
     13   INTERROGATORY NO. 10:
     14        Please state in detail the substance of the facts to be provided by each person
     I5   whom you may use as a fact witness at trial.
     16   RESPONSE TO INTERROGATORY NO. 10:
     17        Responding Party incorporates in its response to this Interrogatory its
     18   Preliminary Statement and Objections to Definitions as though fully set forth
     19   herein. Responding Party objects to this Interrogatory on the grounds that it seeks
    20    information that is neither relevant to any party's claim or defense nor proportional
    21    to the needs of the case pursuant to Fed. R. Civ. P. 26(b)(l). Responding Party
    22    further objects to this Interrogatory on the grounds that it is overbroad, burdensome,
    23    and oppressive. Responding Party further objects to this Interrogatory on the
    24    grounds that it is vague and ambiguous as to the terms "substance" and "facts."
    25    Responding Party further objects to this Interrogatory on the grounds that it assumes
    26    facts not in evidence. Responding Party further objects to this Interrogatory on the
    27    grounds that it calls for speculation. Responding Party further objects to this
    28    Interrogatory on the grounds that it requires Responding Party to provide


                                                12
           DEFENDANTS' NAUSICAA RAMPONY AND THE COOL HEART, LLC'S RESPONSES TO PLAINTIFF
                           DOUGLAS KIRKLAND'S INTERROGATORIES, SET ONE
Case 2:20-cv-01374-CBM-MAA Document 104-5 Filed 09/21/21 Page 29 of 62 Page ID
                                  #:718




      1   information that is protected from disclosure by the attorney-client privilege, the
      2   attorney-work product doctrine, or any other constitutional, statutory, or common
      3   law privilege or protection.
     4         Discovery is continuing and Responding Party reserves the right to amend or
      5   supplement this response based on the results of such discovery, further
      6   investigation, and legal research and analysis should these efforts supply additional
      7   facts, add meaning to known facts, or establish entirely new factual and legal
      8   contentions, all of which may lead to substantial additions to, changes in and
      9   variations from the present form of this response.
     10   INTERROGATORY NO. 11:
     11        Please identify each document that you may use as an exhibit at trial.
     12   RESPONSE TO INTERROGATORY NO. 11:
     13        Responding Party incorporates in its response to this Interrogatory its
     14   Preliminary Statement and Objections to Definitions as though fully set forth
     15   herein. Responding Party objects to this Interrogatory on the grounds that it seeks
     16   information that is neither relevant to any party's claim or defense nor proportional
     17   to the needs of the case pursuant to Fed. R. Civ. P. 26(b)(l). Responding Party
     18   further objects to this Interrogatory on the grounds that it is overbroad,
     19   burdensome, and oppressive. Responding Party further objects to this Interrogatory
    20    on the grounds that it is vague and ambiguous. Responding Party further objects to
    21    this Interrogatory on the grounds that it assumes facts not in evidence. Responding
    22    Party further objects to this Interrogatory on the grounds that it calls for
    23    speculation. Responding Party further objects to this Interrogatory on the grounds
    24    that it requires Responding Party to provide information that is protected from
    25    disclosure by the attorney-client privilege, the attorney-work product doctrine, or
    26    any other constitutional, statutory, or common law privilege or protection.
    27         Discovery is continuing and Responding Party reserves the right to amend or
    28    supplement this response based on the results of such discovery, further


                                                13
           DEFENDANTS' NAUSICAA RAMPONY AND THE COOL HEART, LLC'S RESPONSES TO PLAINTIFF
                           DOUGLAS KIRKLAND'S INTERROGATORIES, SET ONE
Case 2:20-cv-01374-CBM-MAA Document 104-5 Filed 09/21/21 Page 30 of 62 Page ID
                                  #:719




          investigation, and legal research and analysis should these efforts supply additional
      2   facts, add meaning to known facts, or establish entirely new factual and legal
      3   contentions, all of wh ich may lead to substantial additions to, changes in and
      4   variations from the present form of this response.
      5
      6
           ated: July 13, 2021                     PESSAH LAW GROUP, PC
      7
      8                                                        ;1J      1,
      9                                            By:   _Y_.__
                                                           1~_  'l1___
     10                                                  Maurice D . Pessah, Esq.
     II                                                  Summer E . Benson, Esq.
                                                         Jason H. Sunshine, Esq.
     12
                                                         Attorneys for Plaintiff
     13                                                  Nausicaa Rampony and
                                                         The Cool Heart, LLC
     14

     15

     16

     17

     18

     19
     20
     21

     22
     23

     24

     25

     26
     27
     28


                                                   14
           DEFENDANTS ' NAUS ICAA RAMPONY AND T HE COO L HEART, LLC' S RE SPONSES TO PLAfNTrFF
                            DOUG LAS KIRKLAN D'S INTERROGATO RI ES, SET ONE
Case 2:20-cv-01374-CBM-MAA Document 104-5 Filed 09/21/21 Page 31 of 62 Page ID
                                  #:720




          MAURICE D. PESSAH (SBN: 275955)
          maurice@pessahgroup.com
      2    SUMMER E. BENSON (SBN: 326398)
          sbenson@pessahgroup.com
      3
          JASON H. SUNSHINE (SBN: 336062)
      4   jsunshine@pessahgroup.com
      5   PESSAH LAW GROUP, PC
          661 N. Harper Ave., Suite 208
      6   Los Angeles, CA 90048
      7   Tel. (310) 772-2261
      8   Attorneys for Defendants
      9   NAUSICAA RAMPONY and
          THE COOL HEART, LLC
    10

     11                         UNITED STATES DISTRICT COURT
    12                     CENTRAL DISTRICT OF CALIFORNIA
    13

    14     OUGLAS KIRKLAND                         Case No.: 2:20-cv-01374-CBMMAA
    15
             Plaintiff,                            DEFENDANTS' NAUSICAA
    16                                             RAMPONYANDTHECOOL
    17                     v.                      HEART, LLC'S RESPONSES TO
                                                   PLAINTIFF DOUGLAS
    18    AUSICAA RAMPONY, THE COOL                KIRKLAND'S REQUESTS FOR
    19     ART, LLC, KFIR MOYAL ART                PRODUCTION OF
          LC FDBA KFIR MOYAL ART                   DOCUMENTS, SET ONE
    20
          ALLERY INC., KFIR MOYAL ART
    21    ALLERY INC., AND KFIR MOYAL.
    22
             Defendants.
    23
    24
    25
          PROPOUNDING PARTY:                  Plaintiff Douglas Kirkland
    26
          RESPONDING PARTY:                   Defendants Nausicaa Rampony and
    27
                                              The Cool Heart, LLC
    28
          SET NO.:                            One (1)


           DEFENDANTS' NAUSICAA RAMPONY AND THE COOL HEART, LLC'S RESPONSES TO PLAINTIFF
                DOUGLAS KIRKLAND'S REQUESTS FOR PRODUCTION OF DOCUMENTS, SET ONE
Case 2:20-cv-01374-CBM-MAA Document 104-5 Filed 09/21/21 Page 32 of 62 Page ID
                                  #:721




                PLEASE TAKE NOTICE that Pursuant to Rule 34 of the Federal Rules of
     2    Civil Procedure, Defendants NAUSICAA RAMPONY and THE COOL HEART,
      3   LLC (collectively, "Responding Party") hereby respond to the following Requests
     4    for Production of Documents, Set One, propounded by Plaintiff DOUGLAS
      5   KIRKLAND ("Propounding Party").
      6                             PRELIMINARY STATEMENT
      7         To the extent that any request for production or the definitions or instructions
      8   ppIicable thereto, calls for the production of "any" or "all" documents, writings, or
      9    ther things of any kind whatsoever, Responding Party's duty to search for and
     1O    roduce such documents, writings, or other things shall be limited to a reasonable,
     11    ood faith search under the circumstances. Neither Responding Party's identification
     12    f, nor its objection to the identification of, any document or any category of
     13    ocuments, is to be construed to be an admission that any specific document or
     14    ocuments exist within such category or categories.
     15         Responding Party has not completed its investigation of the facts relating to
     16   his case, its discovery or its preparation for trial. All responses and objections
     17   ontained herein are based only upon information that is presently available to and
     18   pecifically known by Responding Party. It is anticipated that further discovery,
     19   · ndependent   investigation, legal research and analysis will supply additional facts
    20      d add meaning to known facts, as well as establish entirely new factual
    21    onclusions and legal contentions, all of which may lead to substantial additions to,
    22    hanges in, and variations from the responses set forth herein.
    23          These responses, while based on diligent inquiry and investigation by
    24     esponding Party, reflect only the current state of Responding Party's knowledge,
    25     nderstanding, and belief, based upon the information reasonably available to it at
    26    his time. As this action proceeds, and further investigation and discovery are
    27    onducted, additional or different facts and information could be revealed to
    28     esponding Party. Moreover, Responding Party anticipates that Propounding Party


                                               2
           DEFENDANTS' NAUSICAA RAMPONY AND THE COOL HEART, LLC'S RESPONSES TO PLAINTIFF
                DOUGLAS KIRKLAND'S REQUESTS FOR PRODUCTION OF DOCUMENTS, SET ONE
Case 2:20-cv-01374-CBM-MAA Document 104-5 Filed 09/21/21 Page 33 of 62 Page ID
                                  #:722




      1    ay make legal or factual contentions presently unknown to and unforeseen by
      2    esponding Party which may require Responding Party to adduce further facts in
      3   ebuttal to such contentions. Consequently, Responding Party may not yet have
      4    now ledge and may not fully understand the significance of information potentially
      5    ertinent to these responses. Accordingly, these responses are provided without
      6    rejudice to Responding Party's right to rely upon and use any information that it
      7   ubsequently discovers, or that was omitted from these responses as a result of
      8    istake, inadvertence, surprise, or excusable neglect. Without in any way obligating
      9   · tself to do so, Responding Party reserves the right to modify, supplement, revise, or
     1O      end these responses, and to correct inadvertent errors or omissions which may be
     11    ontained herein, in light of the information that Responding Party may subsequently
     12

     13         Nothing in this response should be construed as an admission by Responding
     14    arty with respect to the admissibility or relevance of any fact or document, or of
     15   he truth or accuracy of any characterization or statement of any kind contained in
     16    ropounding Party's requests.
     17         Each of the following responses is made solely for the purpose of this action.
     18    ach response is subject to all objections as to relevance, materiality, admissibility,
     19    nd to any and all objections on any ground that would require exclusion of any
    20    esponse if it were introduced in court.· All objections and grounds are expressly
    21    eserved and may be interposed at the time or trial, hearing, or otherwise,
    22     urthermore, each of the objections contained herein is incorporated by reference as
    23    hough fully set forth in each response.
    24          The following objections and responses are made without prejudice to
    25     esponding Party's right to produce at trial, or otherwise, evidence regarding any
    26    ubsequently discovered information. Responding Party accordingly reserved the
    27    ight to modify and amend any and all responses herein as research is completed and
    28     ontentions are made.


                                               3
           DEFENDANTS' NAUSICAA RAMPONY AND THE COOL HEART, LLC'S RESPONSES TO PLAINTIFF
                DOUGLAS KIRKLAND'S REQUESTS FOR PRODUCTION OF DOCUMENTS, SET ONE
Case 2:20-cv-01374-CBM-MAA Document 104-5 Filed 09/21/21 Page 34 of 62 Page ID
                                  #:723




                Nothing contained herein is to be construed as a waiver of any attorney-client
      2    rivilege, work product doctrine, or any other applicable privilege or doctrine. To
      3   he extent any request may be construed as calling for disclosure of information
      4    rotected from discovery by the attorney-client privilege, the work product doctrine,
      5    r any other privilege or protection, a continuing objection to each and every such
      6   equest is hereby interposed.
      7                          OBJECTION TO DEFINITIONS
      8         Responding Party objects to each and every request to the extent Propounding
      9    arty attempts to incorporate its "Definitions" in the request for production on the
     10    rounds that such definitions are: (a) internally vague and ambiguous and overbroad
     11     d thereby render each request vague, ambiguous, unintelligible and compound; (b)
     12   ·mpose on Responding Party an unreasonable burden of comparing each request
     13    ith such "definitions" and other documents; (c) are calculated to oppress and harass
     14   ather than seek useful and relevant information; and (d) are internally inconsistent.
     15                RESPONSES TO REQUEST FOR PRODUCTION
     16    REQUEST FOR PRODUCTION NO. 1:
     17         All documents pertaining to your acquisition of the Work.
     18    RESPONSE TO REQUEST FOR PRODUCTION NO. 1:
     19         Responding Party incorporates in its response to this Request for Production
    20     its Preliminary Statement and Objections to Definitions as though fully set forth
    21     herein. Responding Party objects to this Request on the grounds that it does not
    22     identify the documents sought with reasonable particularity. Responding Party
    23     further objects to this Request on the grounds that is it vague and ambiguous as to
    24     the term "acquisition." Responding Party further objects to this Request on the
    25     grounds that it is overly broad, burdensome, and oppressive. Responding Party
    26     further objects to this Request to the extent it assumes on facts not in evidence.
    27     Responding Party further objects to this Request to the extent it seeks information
    28     outside Responding Party's possession, custody, or control. Subject to and without


                                                   4
           DEFENDANTS' NAUSICAA RAMPONY AND THE COOL HEART, LLC'S RESPONSES TO PLAINTIFF
                DOUGLAS KIRKLAND'S REQUESTS FOR PRODUCTION OF DOCUMENTS, SET ONE
Case 2:20-cv-01374-CBM-MAA Document 104-5 Filed 09/21/21 Page 35 of 62 Page ID
                                  #:724




      1   waiver or limitation of the foregoing objections, Responding Party responds as
      2   follows:
      3        After an inspection and reasonable inquiry, Responding Party will produce
      4   all non-privileged documents, if any, in its possession, custody and control that
      5   are responsive to this Request.
      6        Discovery is continuing and Responding Party reserves the right to amend or
      7   supplement this response based on the results of such discovery, further
      8   investigation, and legal research and analysis should these efforts supply
      9   additional facts, add meaning to known facts, or establish entirely new factual and
     10   legal contentions, all of which may lead to substantial additions to, changes in and
     11   variations from the present form of this response.
     12   REQUEST FOR PRODUCTION NO. 2:
     13        All documents showing your use of the Work.
    14    RESPONSE TO REQUEST FOR PRODUCTION NO. 2:
     15       Responding Party incorporates in its response to this Request for Production
     16   its Preliminary Statement and Objections to Definitions as though fully set forth
     17   herein. Responding Party objects to this Request on the grounds that it does not
     18   identify the documents sought with reasonable particularity. Responding Party
    19    further objects to this Request on the grounds that is it vague and ambiguous as to
    20    the term "use." Responding Party further objects to this Request on the grounds
    21    that it is vague and ambiguous as to time. Responding Party further objects to this
    22    Request on the grounds that it is overly broad, burdensome, and oppressive.
    23    Subject to and without waiver or limitation of the foregoing objections,
    24    Responding Party responds as follows:
    25        After an inspection and reasonable inquiry, Responding Party will produce
    26    all non-privileged documents, if any, in its possession, custody and control that
    27    are responsive to this Request.
    28



                                              5
          DEFENDANTS' NAUSICAA RAMPONY AND THE COOL HEART, LLC'S RESPONSES TO PLAINTIFF
               DOUGLAS KIRKLAND'S REQUESTS FOR PRODUCTION OF DOCUMENTS, SET ONE
Case 2:20-cv-01374-CBM-MAA Document 104-5 Filed 09/21/21 Page 36 of 62 Page ID
                                  #:725




               Discovery is continuing and Responding Party reserves the right to amend or
     2    supplement this response based on the results of such discovery, further
      3   investigation, and legal research and analysis should these efforts supply
      4   additional facts, add meaning to known facts, or establish entirely new factual and
      5   legal contentions, all of which may lead to substantial additions to, changes in and
      6   variations from the present form of this response.
      7   REQUEST FOR PRODUCTION NO. 3:
      8        All copies of the Work in the Defendants' possession.
      9   RESPONSE TO REQUEST FOR PRODUCTION NO. 3:
     1O        Responding Party incorporates in its response to this Request for Production
     11   its Preliminary Statement and Objections to Definitions as though fully set forth
     12   herein. Responding Party objects to this Request on the grounds that it does not
     13   identify the documents sought with reasonable particularity. Responding Party
     14   further objects to this Request on the grounds that it is overly broad, burdensome,
     15   and oppressive. Responding Party further objects to this Request on the grounds
     16   that is it vague and ambiguous as to the term "possession." Responding Party
     17   further objects to this Request on the grounds that it calls for legal conclusion.
     18        Discovery is continuing and Responding Party reserves the right to amend or
     19   supplement this response based on the results of such discovery, further
    20    investigation, and legal research and analysis should these efforts supply
    21    additional facts, add meaning to known facts, or establish entirely new factual and
    22    legal contentions, all of which may lead to substantial additions to, changes in and
    23    variations from the present form of this response.
    24    REQUEST FOR PRODUCTION NO. 4:
    25        All of your advertisements where the Work was used.
    26    RESPONSE TO REQUEST FOR PRODUCTION NO. 4:
    27        Responding Party incorporates in its response to this Request for Production
    28    its Preliminary Statement and Objections to Definitions as though fully set forth


                                                   6
          DEFENDANTS' NAUSICAA RAMPONY AND THE COOL HEART, LLC'S RESPONSES TO PLAINTIFF
               DOUGLAS KIRKLAND'S REQUESTS FOR PRODUCTION OF DOCUMENTS, SET ONE
Case 2:20-cv-01374-CBM-MAA Document 104-5 Filed 09/21/21 Page 37 of 62 Page ID
                                  #:726




          herein. Responding Party objects to this Request on the grounds that it does not
     2    identify the documents sought with reasonable particularity. Responding Party
     3    further objects to this Request on the grounds that is it vague and ambiguous as to
     4    the term "advertisements." Responding Party further objects to this Request on
     5    the grounds that it is overly broad, burdensome, and oppressive. Subject to and
     6    without waiver or limitation of the forgoing objections, Responding Party
     7    responds as follows:
     8        After an inspection and reasonable inquiry, Responding Party will produce
     9    all non-privileged documents, if any, in its possession, custody and control that
    1O    are responsive to this Request.
    11        Discovery is continuing and Responding Party reserves the right to amend or
    12    supplement this response based on the results of such discovery, further
    13    investigation, and legal research and analysis should these efforts supply
    14    additional facts, add meaning to known facts, or establish entirely new factual and
    15    legal contentions, all of which may lead to substantial additions to, changes in and
    16    variations from the present form of this response.
    17       UEST FOR PRODUCTION NO. 5:
    18        All documents pertaining to your use of the Work at the Gallery.
    19    ESPONSE TO RE UEST FOR PRODUCTION NO. 5:
    20        Responding Party incorporates in its response to this Request for Production
    21    its Preliminary Statement and Objections to Definitions as though fully set forth
    22    herein. Responding Party objects to this Request on the grounds that it is
    23    duplicative. Responding Party further objects to this Request on the grounds that
    24    it does not identify the documents sought with reasonable particularity.
    25    Responding Party further objects to this Request on the grounds that is it vague
    26    and ambiguous as to the term "use." Responding Party further objects to this
    27    Request on the grounds that it is overly broad, burdensome, and oppressive.
    28



                                              7
          DEFENDANTS' NAUSICAA RAMPONY AND THE COOL HEART, LLC'S RESPONSES TO PLAINTIFF
               DOUGLAS KIRKLAND'S REQUESTS FOR PRODUCTION OF DOCUMENTS, SET ONE
Case 2:20-cv-01374-CBM-MAA Document 104-5 Filed 09/21/21 Page 38 of 62 Page ID
                                  #:727




                Discovery is continuing and Responding Party reserves the right to amend or
      2   upplement this response based on the results of such discovery, further
      3   •nvestigation, and legal research and analysis should these efforts supply additional
      4   acts, add meaning to known facts, or establish entirely new factual and legal
      5    ontentions, all of which may lead to substantial additions to, changes in and
      6    ariations from the present form of this response.
      7    REQUEST FOR PRODUCTION NO. 6:
      8         All documents pertaining to revenue earned from the Gallery.
      9    RESPONSE TO REQUEST FOR PRODUCTION NO. 6:
     1O         Responding Party incorporates in its response to this Request for Production
     11    its Preliminary Statement and Objections to Definitions as though fully set forth
     12    herein. Responding Party objects to this Request on the grounds that it does not
     13    identify the documents sought with reasonable particularity. Responding Party
     14    further objects to this Request on the grounds that is it vague and ambiguous as to
     15    the term "revenue." Responding Party further objects to this Request on the
     16    grounds that it is overly broad, burdensome, and oppressive. Responding Party
     17    further objects to this Request on the grounds that it seeks information that is
     18    neither relevant to any party's claim or defense nor proportional to the needs of
     19    the case pursuant to Fed. R. Civ. P. 26(b)(l).
     20         Discovery is continuing and Responding Party reserves the right to amend or
     21    supplement this response based on the results of such discovery, further
     22    investigation, and legal research and analysis should these efforts supply
     23    additional facts, add meaning to known facts, or establish entirely new factual and
     24    legal contentions, all of which may lead to substantial additions to, changes in and
     25    variations from the present form of this response.
     26    REQUEST FOR PRODUCTION NO. 7:
    27          All documents pertaining to communications regarding Plaintiff or the Work.
     28



                                               8
           DEFENDANTS' NAUSICAA RAMPONY AND THE COOL HEART, LLC'S RESPONSES TO PLAINTIFF
                DOUGLAS KIRKLAND'S REQUESTS FOR PRODUCTION OF DOCUMENTS, SET ONE
Case 2:20-cv-01374-CBM-MAA Document 104-5 Filed 09/21/21 Page 39 of 62 Page ID
                                  #:728




           RESPONSE TO REQUEST FOR PRODUCTION NO. 7:
      2         Responding Party incorporates in its response to this Request for Production
      3   ·ts Preliminary Statement and Objections to Definitions as though fully set forth
      4    erein. Responding Party objects to this Request on the grounds that it does not
      5   · dentify the documents sought with reasonable particularity. Responding Party
      6     rther objects to this Request on the grounds that is it vague and ambiguous as to
      7   he term "communications." Responding Party further objects to this Request on the
      8    rounds that it is overly broad, burdensome, and oppressive. Responding Party
      9   urther objects to this Request on the grounds that it seeks information that is neither
     10   elevant to any party's claim or defense nor proportional to the needs of the case
     11    ursuant to Fed. R. Civ. P. 26(b)(l).
     12         Discovery is continuing and Responding Party reserves the right to amend or
     13   upplement this response based on the results of such discovery, further
     14   •nvestigation,   and legal research and analysis should these efforts supply additional
     15   acts, add meaning to known facts, or establish entirely new factual and legal
     16    ontentions, all of which may lead to substantial additions to, changes in and
     17    ariations from the present form of this response.
     18        UEST FOR PRODUCTION NO. 8:
     19         All documents pertaining to requests for you to cease and desist from
     20   · nfringing the Work.
     21    ESPONSE TO RE UEST FOR PRODUCTION NO. 8:
     22         Responding Party incorporates in its response to this Request for Production
     23    its Preliminary Statement and Objections to Definitions as though fully set forth
     24    herein. Responding Party objects to this Request on the grounds that it calls for
     25    legal conclusion. Responding Party further objects to this Request on the grounds
     26    that it assumes facts not in evidence. Responding Party objects to this Request on
     27    the grounds that it does not identify the documents sought with reasonable
     28    particularity. Responding Party further objects to this Request on the grounds that


                                                      9
           DEFENDANTS' NAUSICAA RAMPONY AND THE COOL HEART, LLC'S RESPONSES TO PLAINTIFF
                DOUGLAS KIRKLAND'S REQUESTS FOR PRODUCTION OF DOCUMENTS, SET ONE
Case 2:20-cv-01374-CBM-MAA Document 104-5 Filed 09/21/21 Page 40 of 62 Page ID
                                  #:729




           is it vague and ambiguous. Responding Party further objects to this Request on
      2    the grounds that it is overly broad, burdensome, and oppressive. Responding Party
      3    further objects to this Request on the grounds that it seeks information that is
      4    neither relevant to any party's claim or defense nor proportional to the needs of
      5    the case pursuant to Fed. R. Civ. P. 26(b)(l). Responding Party further objects to
      6    this Request on the grounds that it requires Responding Party to provide
      7    information that is protected from disclosure by the attorney-client privilege, the
      8    attorney-work product doctrine, or any other constitutional, statutory, or common
      9    law privilege or protection.
     10         Discovery is continuing and Responding Party reserves the right to amend or
     11   upplement this response based on the results of such discovery, further
     12   ·nvestigation,   and legal research and analysis should these efforts supply additional
     13   acts, add meaning to known facts, or establish entirely new factual and legal
     14    ontentions, all of which may lead to substantial additions to, changes in and
     15    ariations from the present form of this response.
     16    REQUEST FOR PRODUCTION NO. 9:
     17         All documents pertaining to claims of copyright infringement against
     18    efendants.
     19    RESPONSE TO REQUEST FOR PRODUCTION NO. 9:
     20         Responding Party incorporates in its response to this Request for Production
     21    its Preliminary Statement and Objections to Definitions as though fully set forth
     22    herein. Responding Party objects to this Request on the grounds that it calls for
     23    legal conclusion. Responding Party further objects to this Request on the grounds
     24    that it assumes facts not in evidence. Responding Party objects to this Request on
     25    the grounds that it does not identify the documents sought with reasonable
     26    particularity. Responding Party further objects to this Request on the grounds that
     27    is it vague and ambiguous. Responding Party further objects to this Request on
     28    the grounds that it is overly broad, burdensome, and oppressive. Responding Party


                                               10
           DEFENDANTS' NAUSICAA RAMPONY AND THE COOL HEART, LLC'S RESPONSES TO PLAINTIFF
                DOUGLAS KIRKLAND'S REQUESTS FOR PRODUCTION OF DOCUMENTS, SET ONE
Case 2:20-cv-01374-CBM-MAA Document 104-5 Filed 09/21/21 Page 41 of 62 Page ID
                                  #:730




           further objects to this Request on the grounds that it seeks information that is
      2    neither relevant to any party's claim or defense nor proportional to the needs of
      3    the case pursuant to Fed. R. Civ. P. 26(b)(l). Responding Party further objects to.
      4    this Request on the grounds that it requires Responding Party to provide
      5    information that is protected from disclosure by the attorney-client privilege, the
      6    attorney-work product doctrine, or any other constitutional, statutory, or common
      7    law privilege or protection.
      8         Discovery is continuing and Responding Party reserves the right to amend or
      9   upplement this response based on the results of such discovery, further
     1O   •nvestigation, and legal research and analysis should these efforts supply additional
     11   acts, add meaning to known facts, or establish entirely new factual and legal
     12    ontentions, all of which may lead to substantial additions to, changes in and
     13    ariations from the present form of this response.
     14    REQUEST FOR PRODUCTION NO. 10:
     15         All documents you contend support any denials in your Answer.
     16    RESPONSE TO REQUEST FOR PRODUCTION NO. 10:
     17         Responding Party incorporates in its response to this Request for Production
     18    its Preliminary Statement and Objections to Definitions as though fully set forth
     19    herein. Responding Party objects to this Request on the grounds that it is
     20    compound. Responding Party further objects to this Request on the grounds that
     21    it does not identify the documents sought with reasonable particularity.
     22    Responding Party further objects to this Request on the grounds that it is overly
     23    broad, burdensome, and oppressive. Responding Party further objects to this
     24    Request on the grounds that it requires Responding Party to provide information
     25    that is protected from disclosure by the attorney-client privilege, the attomey-
     26    work product doctrine, or any other constitutional, statutory, or common law
     27    privilege or protection. Responding Party further objects to this Request to the
     28



                                                   11
           DEFENDANTS' NAUSICAA RAMPONY AND THE COOL HEART, LLC'S RESPONSES TO PLAINTIFF
                DOUGLAS KIRKLAND'S REQUESTS FOR PRODUCTION OF DOCUMENTS, SET ONE
Case 2:20-cv-01374-CBM-MAA Document 104-5 Filed 09/21/21 Page 42 of 62 Page ID
                                  #:731




           extent that it seeks to obtain documents not within Responding Party's possession,
      2    custody or control.
      3         Discovery is continuing and Responding Party reserves the right to amend or
      4    supplement this response based on the results of such discovery, further
      5    investigation, and legal research and analysis should these efforts supply
      6    additional facts, add meaning to known facts, or establish entirely new factual and
      7    legal contentions, all of which may lead to substantial additions to, changes in and
      8    variations from the present form of this response.
      9    REQUEST FOR PRODUCTION NO. 11:
     1O         All documents you contend support your affirmative defenses.
     11    RESPONSE TO REQUEST FOR PRODUCTION NO. 11:
     12         Responding Party incorporates in its response to this Request for Production
     13   •ts Preliminary Statement and Objections to Definitions as though fully set forth
     14    erein. Responding Party objects to this Request on the grounds that it is compound.
     15    esponding Party objects to this Request on the grounds that it does not identify the
     16    ocuments sought with reasonable particularity. Responding Party further objects
     17   o this Request on the grounds that it is overly broad, burdensome, and oppressive.
     18    esponding Party further objects to this Request on the grounds that it requires
     19    esponding Party to provide information that is protected from disclosure by the
     20   ttomey-client privilege, the attorney-work product doctrine, or any other
     21   onstitutional, statutory, or common law privilege or protection. Responding Party
     22    rther objects to this Request to the extent that it seeks to obtain documents not
     23    ithin Responding Party's possession, custody or control.
     24         Discovery is continuing and Responding Party reserves the right to amend or
     25    supplement this response based on the results of such discovery, further
     26    investigation, and legal research and analysis should these efforts supply
     27    additional facts, add meaning to known facts, or establish entirely new factual and
     28



                                               12
           DEFENDANTS' NAUSICAA RAMPONY AND THE COOL HEART, LLC'S RESPONSES TO PLAINTIFF
                DOUGLAS KIRKLAND'S REQUESTS FOR PRODUCTION OF DOCUMENTS, SET ONE
Case 2:20-cv-01374-CBM-MAA Document 104-5 Filed 09/21/21 Page 43 of 62 Page ID
                                  #:732




          legal contentions, all of which may lead to substantial additions to, changes in and
      2   variations from the present form of this response.
      3   REQUEST FOR PRODUCTION NO. 12:
      4       All documents and ESI that Defendants identified in their Rule 26 Initial
      5   isclosures served in this case.
      6   RESPONSE TO REQUEST FOR PRODUCTION NO. 12:
      7        Responding Party incorporates in its response to this Request for Production
      8   its Preliminary Statement and Objections to Definitions as though fully set forth
      9   herein. Responding Party objects to this Request on the grounds that it is
     1O   overbroad, burdensome, and oppressive. Responding Party further objects to this
     11   Request on the grounds that it calls for documents and information, some of which
     12   are within the exclusive possession, custody, and control of Propounding Party.
     13   Responding Party objects to this Request to the extent it requires Responding
     14   Party to provide information that is protected from disclosure by the attomey-
     15   client privilege, the attorney-work product doctrine, or any other constitutional,
     16   statutory, or common law privilege or protection. Subject to and without waiver
     17   or limitation of the foregoing objections, Responding Party responds as follows:
     18       After an inspection and reasonable inquiry, Responding Party will produce
     19   all non-privileged documents, if any, in its possession, custody and control that
     20   are responsive to this Request.
     21       Discovery is continuing and Responding Party reserves the right to amend or
     22   supplement this response based on the results of such discovery, further
     23   investigation, and legal research and analysis should these efforts supply
     24   additional facts, add meaning to known facts, or establish entirely new factual and
     25   legal contentions, all of which may lead to substantial additions to, changes in and
     26   variations from the present form of this response.
     27   REQUEST FOR PRODUCTION NO. 13:
     28       All documents you intend to use at trial.


                                                  13
          DEFENDANTS' NAUSICAA RAMPONY AND THE COOL HEART, LLC'S RESPONSES TO PLAINTIFF
               DOUGLAS KIRKLAND'S REQUESTS FOR PRODUCTION OF DOCUMENTS, SET ONE
Case 2:20-cv-01374-CBM-MAA Document 104-5 Filed 09/21/21 Page 44 of 62 Page ID
                                  #:733




      I    RESPONSE TO REQUEST FOR PRODUCTION NO. 13:
      2         Responding Party incorporates in its response to this Request for Production
      3    its Preliminary Statement and Objections to Definitions as though fully set forth
      4    herein. Responding Party objects to this Request on the grounds that it is
      5    overbroad, burdensome, and oppressive. Responding Party further objects to this
      6    Request on the grounds that it does not identify the documents sought with
      7    reasonable particularity. Responding Party further objects to this Request on the
      8    grounds that it calls for documents and information, some of which are within the
      9    exclusive possession, custody, and control of Propounding Party. Responding
     1O    Party objects to this Request to the extent it requires Responding Party to provide
     11    information that is protected from disclosure by the attorney-client privilege, the
     12    attorney-work product doctrine, or any other constitutional, statutory, or common
     13    law privilege or protection.
     14         Discovery is continuing and Responding Party reserves the right to amend or
     15   upplement this response based on the results of such discovery, further
     16   · nvestigation, and legal research and analysis should these efforts supply additional
     17   acts, add meaning to known facts, or establish entirely new factual and legal
     18    ontentions, all of which may lead to substantial additions to, changes in and
     19    ariations from the present form of this response.
     20    REQUEST FOR PRODUCTION NO. 14:
     21         All documents identified in your Answers to Interrogatories.
     22    RESPONSE TO REQUEST FOR PRODUCTION NO. 14:
     23         Responding Party incorporates in its response to this Request for Production
     24    its Preliminary Statement and Objections to Definitions as though fully set forth
     25    herein. Responding Party objects to this Request on the grounds it is compound.
     26    Responding Party further objects to this Request on the grounds that it is
     27    overbroad, burdensome, and oppressive. Responding Party further objects to this
     28    Request to the extent it requires Responding Party to provide information that is


                                               14
           DEFENDANTS' NAUSICAA RAMPONY AND THE COOL HEART, LLC'S RESPONSES TO PLAINTIFF
                DOUGLAS KIRKLAND'S REQUESTS FOR PRODUCTION OF DOCUMENTS, SET ONE
Case 2:20-cv-01374-CBM-MAA Document 104-5 Filed 09/21/21 Page 45 of 62 Page ID
                                  #:734




      1   protected from disclosure by the attorney-client privilege, the attorney-work
      2   product doctrine, or any other constitutional, statutory, or common law privilege
      3   or protection. Subject to and without waiver or limitation of the foregoing
      4   objections, Responding Party responds as follows:
      5        After an inspection and reasonable inquiry, Responding Party will produce
      6   all non-privileged documents, if any, in its possession, custody and control that
      7   are responsive to this Request.
      8        Discovery is continuing and Responding Party reserves the right to amend or
      9   supplement this response based on the results of such discovery, further
     I0   investigation, and legal research and analysis should these efforts supply
     11   additional facts, add meaning to known facts, or establish entirely new factual and
     12   legal contentions, all of which may lead to substantial additions to, changes in and
     13   variations from the present form of this response.
     14   REQUEST FOR PRODUCTION NO. 15:
     15       Your insurance policies providing coverage for the claims in this lawsuit.
     16   RESPONSE TO REQUEST FOR PRODUCTION NO. 15:
     17       Responding Party incorporates in its response to this Request for Production
     18   its Preliminary Statement and Objections to Definitions as though fully set forth
     19   herein. Responding Party further objects to this Request on the grounds that it is
     20   overbroad, burdensome, and oppressive. Responding Party further objects to this
     21   Request to the extent it requires Responding Party to provide information that is
     22   protected from disclosure by the attorney-client privilege, the attorney-work
     23   product doctrine, or any other constitutional, statutory, or common law privilege
     24   or protection. Responding Party further objects to this Request on the grounds that
     25   it seeks information that is neither relevant to any party's claim or defense nor
     26   proportional to the needs of the case pursuant to Fed. R. Civ. P. 26(b)(l). Subject
     27   to and without waiver or limitation of the foregoing objections, Responding Party
     28   responds as follows:


                                              15
          DEFENDANTS' NAUSICAA RAMPONY AND THE COOL HEART, LLC'S RESPONSES TO PLAINTIFF
               DOUGLAS KIRKLAND'S REQUESTS FOR PRODUCTION OF DOCUMENTS, SET ONE
Case 2:20-cv-01374-CBM-MAA Document 104-5 Filed 09/21/21 Page 46 of 62 Page ID
                                  #:735




      1        To the best knowledge, information and belief of Responding Party, no
      2   documents responsive to this Request exists in the possession, custody or control
      3   of Responding Party.
      4        Discovery is continuing and Responding Party reserves the right to amend or
      5   supplement this response based on the results of such discovery, further
      6   investigation, and legal research and analysis should these efforts supply
      7   additional facts, add meaning to known facts, or establish entirely new factual and
      8   legal contentions, all of which may lead to substantial additions to, changes in and
      9   variations from the present form of this response.
     10   REQUEST FOR PRODUCTION NO. 16:
     11        All reservations of rights letters or denials from your insurance companies
     12   egarding the claims in this lawsuit.
     13   RESPONSE TO REQUEST FOR PRODUCTION NO. 16:
     14        Responding Party incorporates in its response to this Request for Production
     15   its Preliminary Statement and Objections to Definitions as though fully set forth
     16   herein. Responding Party further objects to this Request on the grounds that it is
     17   overbroad, burdensome, and oppressive. Responding Party further objects to this
     18   Request to the extent it requires Responding Party to provide information that is
     19   protected from disclosure by the attorney-client privilege, the attorney-work
    20    product doctrine, or any other constitutional, statutory, or common law privilege
    21    or protection. Responding Party further objects to this Request on the grounds that
    22    it seeks information that is neither relevant to any party's claim or defense nor
    23    proportional to the needs of the case pursuant to Fed. R. Civ. P. 26(b){l). Subject
    24    to and without waiver or limitation of the foregoing objections, Responding Party
    25    responds as follows:
    26         To the best knowledge, information and belief of Responding Party, no
    27    documents responsive to this Request exists in the possession, custody or control
    28    of Responding Party.


                                               16
           DEFENDANTS' NAUSICAA RAMPONY AND THE COOL HEART, LLC'S RESPONSES TO PLAINTIFF
                DOUGLAS KIRKLAND'S REQUESTS FOR PRODUCTION OF DOCUMENTS, SET ONE
Case 2:20-cv-01374-CBM-MAA Document 104-5 Filed 09/21/21 Page 47 of 62 Page ID
                                  #:736




               Discovery is continuing and Responding Party reserves the right to amend or
      2    supplement this response based on the results of such discovery, further
      3    investigation, and legal research and analysis should these efforts supply
      4    additional facts, add meaning to known facts, or establish entirely new factual and
      5    legal contentions, all of which may lead to substantial additions to, changes in and
      6    variations from the present form of this response.
      7

      8

      9   Dated: July 13, 2021                     PESSAH LAW GROUP, PC
     10
     lI

     12                                            By:
     13
                                                         Maurice D. Pessah, Esq.
                                                         Summer E. Benson, Esq.
     14                                                  Jason H. Sunshine, Esq.
     15                                                  Attorneys for Plaintiff
                                                         Nausicaa Rampony and
     16
                                                         The Cool Heart, LLC
     17

     18

     19

    20
    21

    22
    23
    24
    25

    26
    27

    28


                                                 17
           DEFEN DA TS ' NAUSICAA RAMPONY AND THE COOL HEART, LLC'S RESPONSES TO PLAINTIFF
                 DOUGLAS KIRKLA D' S REQUESTS FOR PRODUCTION OF DOCUMENTS, SET ONE
Case 2:20-cv-01374-CBM-MAA Document 104-5 Filed 09/21/21 Page 48 of 62 Page ID
                                  #:737
Case 2:20-cv-01374-CBM-MAA Document 104-5 Filed 09/21/21 Page 49 of 62 Page ID
                                  #:738
Case 2:20-cv-01374-CBM-MAA Document 104-5 Filed 09/21/21 Page 50 of 62 Page ID
                                  #:739
Case 2:20-cv-01374-CBM-MAA Document 104-5 Filed 09/21/21 Page 51 of 62 Page ID
                                  #:740
Case 2:20-cv-01374-CBM-MAA Document 104-5 Filed 09/21/21 Page 52 of 62 Page ID
                                  #:741
Case 2:20-cv-01374-CBM-MAA Document 104-5 Filed 09/21/21 Page 53 of 62 Page ID
                                  #:742
Case 2:20-cv-01374-CBM-MAA Document 104-5 Filed 09/21/21 Page 54 of 62 Page ID
                                  #:743
Case 2:20-cv-01374-CBM-MAA Document 104-5 Filed 09/21/21 Page 55 of 62 Page ID
                                  #:744
Case 2:20-cv-01374-CBM-MAA Document 104-5 Filed 09/21/21 Page 56 of 62 Page ID
                                  #:745
Case 2:20-cv-01374-CBM-MAA Document 104-5 Filed 09/21/21 Page 57 of 62 Page ID
                                  #:746
Case 2:20-cv-01374-CBM-MAA Document 104-5 Filed 09/21/21 Page 58 of 62 Page ID
                                  #:747
Case 2:20-cv-01374-CBM-MAA Document 104-5 Filed 09/21/21 Page 59 of 62 Page ID
                                  #:748
Case 2:20-cv-01374-CBM-MAA Document 104-5 Filed 09/21/21 Page 60 of 62 Page ID
                                  #:749
Case 2:20-cv-01374-CBM-MAA Document 104-5 Filed 09/21/21 Page 61 of 62 Page ID
                                  #:750
Case 2:20-cv-01374-CBM-MAA Document 104-5 Filed 09/21/21 Page 62 of 62 Page ID
                                  #:751
